            Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SONJA R. GRIFFIN-ROBINSON,

                                  Plaintiff,
                                                                    20-CV-2712 (LLS)
                      -against-
                                                                  ORDER TO AMEND
 HON. BARRY E. WARHIT, et al,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

         Plaintiff, appearing pro se, brings this action alleging that Defendants violated her rights.

By order dated April 23, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

grants Plaintiff leave to file a second amended complaint within sixty days of the date of this

order.

                                     STANDARD OF REVIEW

         The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

         While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
            Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 2 of 33



original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff brings this action against the state-court judge presiding over her pending

criminal case in the Westchester County Court ‒ Justice Barry E. Warhit; the prosecutor of her

criminal case ‒ Assistant District Attorney (ADA) Adrian Murphy; six members of the Harrison

Police Department 1 ‒ Anthony Salou, Kevin Wong, Steven Palias, Alexandra Bucci, Robert

Forgione, and William Curow; seven members of the New York City Police Department

(NYPD) 26th Precinct ‒ Darwin Marrero, Henry Bsutista, Marilin Perlta, Jacquelynn Opirhory,



        1
         Although not clearly stated, Plaintiff’s assertions suggest that these officers were also
acting on behalf of the Westchester County Police Department. (See ECF No. 4, at 16, 29-30.)


                                                   2
           Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 3 of 33



Gabriel Cabral, Gregory Ulses, and Richard Didonato; a social worker employed by Harlem

Hospital ‒ Lise Wilson; and Harlem Hospital NYC. She invokes the Court’s federal question and

diversity jurisdiction, alleging that Defendants violated her rights under the First, Fourth, Fifth,

Sixth, and Eighth Amendments of the U.S. Constitution, as well the Treaty of Peace and

Friendship of 1786 between Morocco and the United States. Plaintiff further claims that

Defendants failed to comply with their “oath of office, anti-bribery statements, foreign

registration statements, certificate of participation, signed oath or [a]ffirmation from judge or

grand jury, [and] bond number/EIN number.” (ECF No. 4, at 4.)

       The following facts are taken from Plaintiff’s amended complaint and supporting

documents. Plaintiff is a resident of Grant Houses, a public housing project in upper Manhattan

operated by the New York City Housing Authority (NYCHA). On April 18, 2018, members of

the Harrison Police Department and the NYPD 26th Precinct arrived at Plaintiff’s residence with

a “false warrant” issued by Judge Warhit, which was amended and “Void Ab Initio ‒ No

Stamp\Seal.” 2 (Id. at 16.) The officers proceeded to search Plaintiff’s home, often putting their

hands on their guns while stating that Plaintiff, her son, and her friend were making the officers

nervous. Plaintiff considered the officers’ behavior threatening and can “still hear [the officers]

saying mistakes happen and we get away with it.” (Id. at 8.) The officers “commit[ed] burglary”

by taking Plaintiff’s and her family’s personal property, including IDs, social security cards, birth

certificates, clothes, and $10,000.00 in cash. (Id. at 16.) Plaintiff had proof that the money was

lawfully obtained, but the officers stated that “no one would believe a project criminal.” (Id.) The

officers also planted a firearm in Plaintiff’s apartment.


       2
           Plaintiff indicates the existence of two warrants: the allegedly false warrant and another
joint search warrant issued to both the Harrison and NYPD 26th Precinct officers. (See ECF No.
4, at 16.)


                                                  3
            Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 4 of 33



       At some point, the officers threatened Plaintiff, her son, her grandchild, and her unborn

grandchild in front of her building. Salou and some of his fellow officers from Harrison took

Plaintiff’s cane, roughly grabbed her, and handcuffed her tightly. Bucci and her partner then

pushed Plaintiff into a car in front of her building, where Plaintiff sat for two hours while the

tight handcuffs caused her hands to become swollen. Plaintiff explained to the officers that she

was sick with serious medical conditions, including high blood pressure, but none of the officers

cared. Although they had “snatched” Plaintiff’s medications during the search of her home, they

did not give them to her, telling her she would get them back at the police station, which did not

happen. (Id. at 7.) In addition, although the officers were at Plaintiff’s residence for about six to

seven hours, they did not read Plaintiff her Miranda rights until she arrived at the police station.

The officers also didn’t care that by arresting Plaintiff they endangered the welfare of several

minors in Plaintiff’s home. Plaintiff had to beg her friend to stay with her son and the other

children.

       Plaintiff was charged with grand larceny and transferred to the Westchester County Jail,

where she was told that she “needed to get home to take care of her medical conditions.” (Id at

11.)

       Plaintiff has reported the Harrison officers for their unlawful conduct, particularly their

taking the $10,000.00 in cash. In its investigation of the matter, Internal Affairs interviewed

Plaintiff, but would not allow her to review her notes of the incident. Plaintiff was told to try and

identify the officers involved from pictures, but she couldn’t remember all of their faces. Plaintiff

believes that if she had been allowed to review her notes, she would have picked out all of the

officers involved.




                                                  4
           Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 5 of 33



       Plaintiff’s criminal proceeding is pending in the Westchester County Court. Because of

her medical issues, she has obtained multiple letters from her medical care provider at Harlem

Hospital, excusing her from court appearances in the pending criminal case. 3 But Justice Warhit

and ADA Murray, through Plaintiff’s attorney, are continuously harassing her for more

documentation of her medical conditions and had threatened to have her jailed if she did not

show up for a court appearance on March 19, 2020, despite a medical letter advising her not to

travel until May 2020. ADA Murphy has also contacted Harlem Hospital and discussed

Plaintiff’s medical conditions with Social Worker Wilson in violation of Plaintiff’s HIPAA rights.

Murphy informed Wilson of the criminal charges against Plaintiff, stating that Plaintiff was

“dangerous” and had been “charged with a firearm” offense although she had not been charged

with a crime involving a firearm. 4 (Id. at 9.) Wilson, in turn, placed this information in Plaintiff’s

medical file and defamed Plaintiff by informing others at Harlem Hospital of her conversation

with Murphy. As a result, doctors and others at Harlem Hospital “now yell[] at [her] to get out

their office.” (Id.) Defendants are attempting to override medical recommendations that Plaintiff

not travel for court appearances and have “stigmatize[d]” Plaintiff, “making [her] want to ignore

the seriousness of [her] health until [she] finds another hospital which is totally unfair.” (Id.)




       3
          Since her arrest, Plaintiff has had a number of medical issues, including left-knee
replacement surgery in September 2019, as a result of which she must use a walker, and a
pulmonary embolism of the lung in November 2019, for which she is on blood thinners. Plaintiff
has obtained multiple letters from her primary medical care provider, Nurse Practitioner Marlene
Burrell at Harlem Hospital, advising her not to travel except for medical appointments. As a
result of these letters, Plaintiff has been excused from multiple court appearances in the pending
criminal case. On December 27, 2019, Burrell wrote a letter recommending that Plaintiff not
travel until May 2020, when the blood thinners will likely be discontinued.
       4
         Plaintiff asserts that the police “placed this alleged weapon on a friend of [hers] who
will always be [her] friend.” (ECF 4, at 9.)


                                                   5
          Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 6 of 33



       In addition to contacting Wilson, Murray also told the management office of Plaintiff’s

building that she was not attending court appearances, and as result, she was given an eviction

notice by NYCHA on March 4, 2020.

       Plaintiff brings this action seeking relief for the allegedly unlawful search and seizure,

false arrest, failure to provide her medications, violations arising in her criminal proceedings, and

HIPAA violations stemming from Murray’s and Wilson’s discussion of her medical conditions.

She also asserts that Wilson’s actions at Harlem Hospital have led to “slander . . ., defamation of

character, libel, embarrassment, discrimination, racial profiling, ostraci[sm], and . . . judg[ing]

[her] incorrectly.” (Id. at 9.) Plaintiff believes that the Harrison Police Department has a history

of “corruption, favoritism, [and] nepotism,” and attaches to the amended complaint various news

articles of misconduct by members of the Harrison police force. (Id. at 10.) She urges the Court

to Google the Harrison Police Department for related information. Plaintiff also seeks the return

of the confiscated property, monetary damages, and a declaration that Defendants “are not above

the law and held accountable.” (Id. at 11.).

                                           DISCUSSION

       Plaintiff brings this action asserting that Defendants violated her federal constitutional

and statutory rights. As she brings this action against state actors, the Court construes the

amended complaint as asserting claims under 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).




                                                  6
          Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 7 of 33



A.      Claims against Police Officers

              Fourth Amendment Claims

       Plaintiff asserts that the police officers who executed the search warrant at her residence

violated her rights under the Fourth Amendment by conducting an unlawful search, confiscating

property, falsely arresting and imprisoning her, using excessive force against her, and denying

her medications.

               a. Unlawful Search and Seizure

       The Fourth Amendment protects the rights of the people “to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

“It is a ‘basic principle of Fourth Amendment law’ that searches and seizures inside a home

without a warrant are presumptively unreasonable,” Payton v. New York, 445 U.S. 573, 586

(1980), but searches and seizures conducted “pursuant to a warrant issued by a neutral magistrate

[are] presumed reasonable because such warrants may issue only upon a showing of probable

cause,” Walczyk v. Rio, 496 F.3d 139, 155-56 (2d Cir. 2007); see also Messerschmidt v.

Millender, 565 U.S. 535, 546 (2012) (“Where the alleged Fourth Amendment violation involves

a search or seizure pursuant to a warrant, the fact that a neutral magistrate has issued a warrant is

the clearest indication that the officers acted in an objectively reasonable manner[.]”);Golino v.

City of New Haven, 950 F.2d 864, 870 (2d Cir.1991) (“[T]he issuance of a warrant by a neutral

magistrate, which depends on a finding of probable cause, creates a presumption that it was

objectively reasonable for the officers to believe that there was probable cause.). A plaintiff may

overcome this presumption if he can “show that the affiant knowingly and deliberately, or with a

reckless disregard of the truth, made false statements or material omissions in his application for

a warrant, and that such statements or omissions were necessary to the finding of probable

cause.” Velardi v. Walsh, 40 F.3d 569, 573 (2d Cir. 1994).


                                                  7
          Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 8 of 33



       Here, Plaintiff appears to contend that the search warrant was invalid because it did not

have a stamp or seal and was amended, resulting in an unlawful search and seizure. (See ECF

No. 4, at 16.) But she does not allege any facts that would undermine the presumed validity of

the warrant, such as any facts suggesting that the police officers obtained it through false

statements or other misrepresentations. Plaintiff does not plausibly plead facts to overcome the

presumption that the officers’ search of her residence and seizure of property pursuant to the

search warrant was reasonable. She therefore fails to state a claim that the officers unlawfully

searched her home and seized property in violation of the Fourth Amendment.

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). The Court therefore grants Plaintiff

leave to file a second amended complaint.

       In any second amended complaint, Plaintiff must provide the names of the individual

officers involved in the search and seizure and allege facts suggesting that the officers’ reliance

on the warrant was not reasonable because it was facially invalid, or it was procured through

fraud or other misrepresentations. Unsupported assertions that the police officers “illegally” or

“unlawfully” searched Plaintiff’s residence and seized property are not sufficient to state a claim.

               b. False Arrest and Imprisonment

       Plaintiff asserts that members of the Harrison Police Department and the NYPD 26th

Precinct falsely arrested and imprisoned her. Her false arrest and false imprisonment claims are

addressed together as they are, for purposes of her allegations, the same. See Posr v. Doherty,




                                                  8
           Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 9 of 33



944 F.2d 91, 96 (2d Cir. 1991). 5 For the elements of a § 1983 false arrest claim, the Court first

looks to state law. See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925 (2017) (“[T]o flesh out

the elements of this constitutional tort, we must look for ‘tort analogies.’”); see also Lanning v.

City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018) (holding that common law principles are

meant simply to guide rather than to control the definition of § 1983 claims and courts should not

“mechanically apply” the law of New York State).

       To establish a false arrest claim under New York law, a plaintiff must show that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

       If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” the arrest is privileged, and the plaintiff cannot state a claim for false

arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Officers have probable cause to arrest

when they have “knowledge or reasonably trustworthy information of facts and circumstances

that are sufficient to warrant a person of reasonable caution in the belief that the person to be

arrested has committed . . . a crime.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006).


       5
          “False arrest is simply an unlawful detention or confinement brought about by means of
an arrest rather than in some other way and is in all other respects synonymous with false
imprisonment.” Evans v. City of New York, 308 F. Supp. 2d 316, 329 n.8 (S.D.N.Y. 2004)
(quoting Covington v. City of New York, 171 F.3d 117, 125 (2d Cir. 1999) (Glasser, J.,
dissenting)).


                                                   9
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 10 of 33



“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.

United States, 25 F.3d 98, 102 (1994); Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001)

(holding that a police officer is “not required to explore and eliminate every theoretically

plausible claim of innocence before making an arrest.”). Put another way, police officers may

have had probable cause to arrest if they have acted reasonably, even if they were mistaken.

       Plaintiff has not pleaded facts showing that she was arrested without probable cause. Her

allegations suggest that “the facts known by the arresting officer[s] at the time of the arrest

objectively provided probable cause to arrest.” Devenpeck, 543 U.S. at 152. Plaintiff was

arrested for grand larceny and her assertions concerning the confiscated $10,000.00 in cash and

its legality suggest that the money may have been the basis for the arrest. Further, where the

police are executing a valid search warrant, as they did here, they may arrest a suspect based on

probable cause without the requirement of a separate arrest warrant. See United States v. Russell,

501 Fed. App’x. 67, 69 (2d Cir. 2012) (citing Russell v. Harms, 397 F.3d 458, 466 (7th

Cir.2005)).

       Plaintiff is granted leave to amend her false arrest and imprisonment claims. If she files a

second amended complaint, she should allege any additional facts suggesting that the officers

lacked probable cause to arrest her when they executed the search warrant. Plaintiff should

include any facts indicating that the police entered her home pursuant to an unlawful search

warrant, and that probable cause did not support her arrest.

              Failure to Provide Miranda Warnings

       The Fifth Amendment provides that a person shall not be “compelled in any criminal case

to be a witness against himself.” U.S. Const. amend. V. The Supreme Court recognized in

Miranda v. Arizona, 384 U.S. 436 (1966), that being interrogated in certain custodial


                                                 10
            Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 11 of 33



circumstances is inherently coercive and thus statements made under those circumstances are

inadmissible unless the suspect is specifically informed of his rights and freely decides to forgo

them. These Miranda warnings are “not themselves rights protected by the Constitution but [are]

instead measures to insure that the right against compulsory self-incrimination [is] protected.”

New York v. Quarles, 467 U.S. 649, 654 (1984) (quoting Michigan v. Tucker, 417 U.S. 433, 444

(1974)); see Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 346 (2d Cir. 1998) (A defendant

does not have a constitutional right to receive Miranda warnings because warnings are only a

procedural safeguard designed to protect a person’s right against self-incrimination.)). A plaintiff

cannot base a § 1983 claim solely on the failure to administer Miranda warnings. Neighbour v.

Covert, 68 F.3d 1508, 1510-11 (2d Cir. 1995) (per curiam). “The remedy for a violation of the

right against self–incrimination is ‘the exclusion from evidence of any ensuing self-incriminating

statements’ and ‘not a § 1983 action.’” Deshawn E., 156 F.3d at 346 (quoting Neighbour, 68 F.3d

at 1510).

       Plaintiff’s claim premised on the police officers’ failure to provide her with Miranda

warnings until several hours after her arrest must be dismissed because such a claim cannot

proceed under § 1983.

               Excessive Force Claim

       Plaintiff’s assertions that the police officers, took her cane, grabbed her left arm,

handcuffed her tightly, and pushed her into a police car suggest that she may be seeking to bring

an excessive force claim. A police officer’s use of force is “excessive” and violates the Fourth

Amendment if it is objectively unreasonable in light of the facts and circumstances known to the

officer. 6 Lennon v. Miller, 66 F.3d 416, 425–26 (2d Cir. 1995); see also Maxwell v. City of New


       6
         This standard differs from the subjective standard applied under the Eighth Amendment
to prisoners’ claims of excessive force, see Whitley v. Albers, 475 U.S. 312, 320–21 (1986), and


                                                 11
             Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 12 of 33



York, 380 F.3d 106, 108 (2d Cir. 2004). To determine whether the amount of force used against a

plaintiff was unreasonable, the Court must consider: “the severity of the crime at issue, whether

the suspect poses an immediate threat to the safety of the officers or others, and whether [the

suspect] is actively resisting arrest or attempting to evade arrest by flight.” Graham v. Connor,

490 U.S. 386, 396 (1989). Excessive force claims require “serious or harmful” use of force.

Drummond v. Castro, 522 F. Supp. 2d 667, 678–79 (S.D.N.Y. 2007) (internal quotation marks

and citations omitted).

        Handcuffing has been found to give rise to an excessive force claim where an individual

suffers an injury as a result of excessively tight handcuffing See Shamir v. City of New York, 804

F.3d 553, 557 (2d Cir. 2015); Kerman v. City of New York, 261 F.3d 229, 239-40 (2d Cir. 2001);

Lynch ex rel. Lynch v. City of Mount Vernon, 567 F. Supp. 2d 459, 468 (S.D.N.Y. 2008). “‘[I]n

evaluating the reasonableness of handcuffing, a Court is to consider evidence that: 1) the

handcuffs were unreasonably tight; 2) the defendants ignored the [plaintiff’s] pleas that the

handcuffs were too tight; and 3) the degree of injury to the wrists.” Lynch, 567 F. Supp. 2d at 468

(quoting Esmont v. City of New York, 371 F. Supp. 2d 202, 215 (E.D.N.Y. 2005)) (emphasis in

original).

        When considering these factors, “[t]he question is whether the officers’ actions are

objectively reasonable in light of the facts and circumstances confronting them, without regard to

their underlying intent or motivation.” Bryant v. City of New York, 404 F.3d 128, 136 (2d Cir.

2005) (internal quotation marks omitted). A claim of tight “handcuffing does not suffice for an

excessive force claim unless it causes some injury beyond temporary discomfort or bruising.”




the objectively unreasonable standard under the Fourteenth Amendment to a pretrial detainees’
assertion of the use of force, see Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472–73 (2015).


                                                12
           Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 13 of 33



Omor v. City of New York, ECF 1:13-CV-2439, 55, 2015 WL 857587, at *7 (S.D.N.Y. Feb. 27,

2015); see also Caravalho v. City of New York, ECF 1:13-CV-4174, 213, 2016 WL 1274575, at

*9 (S.D.N.Y. Mar. 31, 2016) (collecting cases); Higginbotham v. City of New York, 105 F. Supp.

3d 369, 377 (S.D.N.Y. 2015) (collecting cases).

       Here, Plaintiff complains that the police took her cane, grabbed her left arm, handcuffed

her, and pushed her into a police car, where she remained handcuffed for at least two hours while

the search was conducted. She further asserts that the handcuffs were overly tight, causing her

hands to become swollen. But Plaintiff does she not allege that she complained to the officers

that the handcuffs were overly tight or that the injuries to her hands were more than temporary

bruising. Without more factual details about the extent of Plaintiff’s injuries, it is unclear whether

Plaintiff can state an excessive force claim under the Fourth Amendment.

       If Plaintiff submits a second amended complaint, she must provide more facts concerning

the police pushing her into the police car and tightly handcuffing her. Plaintiff must describe the

extent of her injuries and state whether at any time she complained to the police about the tight

handcuffs and whether she required medical treatment for any injuries she suffered. 7




       7
           Plaintiff’s assertions regarding the police officers threatening her, her son, her friend,
and others while touching their guns, without more, do not amount to an excessive force claim.
Generally allegations of threats or brandishing of weapons without any allegation that plaintiff
suffered physical harm are insufficient to state an excessive force claim. See Green v. City of
Mount Vernon, 96 F. Supp. 3d 263, 295-96 (S.D.N.Y. 2015). Although, “it is possible that verbal
threats, combined with the brandishing of the weapon, could be unreasonable and therefore
constitute excessive force,” Plaintiff’s assertions do not suggest that the officers acted
unreasonably under the circumstances described. Id.; cf. Kerman, 261 F.3d at 233, 239-40 (2d
Cir.2001) (holding that a statement by a police officer of “Listen you fucking nut-job, just hold
still or I’ll blow your brains out,” could constitute verbal abuse that was “objectively
unreasonable and therefore excessive” (internal quotation marks omitted)).


                                                  13
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 14 of 33



              Failure to Provide Medications

       Plaintiff asserts that the police refused to give her medications for her serious medical

conditions. In the context of medical claims brought by pre-arraignment arrestees, courts in this

Circuit have applied standards under both the Fourth and the Fourteenth Amendment. Compare

Goodwin v. Kennedy, No. 13-CV-1774, 2015 WL 1040663, at *7 (E.D.N.Y. Mar. 10, 2015)

(applying the deliberate indifference standard of the Due Process Clause of the Fourteenth

Amendment to arrestees’ denial of medical treatment claims), with Lewis v. Clarkstown Police

Dep’t, ECF 1:11CV-2487, 131, 2014 WL 6883468, at *5 (S.D.N.Y. Dec. 8, 2014) (applying the

Fourth Amendment standard to arrestee’s denial of medical treatment claim). But the Second

Circuit has noted that such pre-arraignment conditions of confinement claims should be treated

as arising under the Fourteenth Amendment. Shakir v. Stankye, 2020 WL 1480141, at *3 (2d Cir.

Mar. 24, 2020) (summary order citing Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (“A

pretrial detainee’s claims of unconstitutional conditions of confinement are governed by the Due

Process Clause of the Fourteenth Amendment. . . .”), and Weyant, 101 F.3d at 856–57 (analyzing

a pre-arraignment arrestee’s denial of medical treatment claim under the Fourteenth Amendment

standard)).

       Under the applicable Fourteenth Amendment standard, a pre-arraignment arrestee “may

establish a § 1983 claim for allegedly unconstitutional conditions of confinement by showing

that the officers acted with deliberate indifference to the challenged conditions.” Darnell, 849

F.3d at 29. The arrestee must allege that: (1) the denial was “sufficiently serious to constitute an

objective deprivation of the right to due process,” Darnell, 849 F.3d at 30; and (2) the defendant

either “acted intentionally to impose the alleged condition, or recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to the pretrial detainee even though

the defendant-official knew, or should have known, that the condition posed an excessive risk to


                                                 14
            Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 15 of 33



health or safety,” id. at 35 (relying on Kingsley v. Hendrickson, 576 U.S. 389 (2015)). An

allegation asserting malpractice or the negligent failure to provide adequate care does not state a

constitutional claim. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); Darnell, 849 F.3d at 36

(“any § 1983 claim for violation of due process requires proof of a mens rea greater than mere

negligence”). And “mere disagreement over the proper treatment does not create a constitutional

claim. So long as the treatment given is adequate, the fact that a prisoner might prefer a different

treatment does not give rise to a [constitutional] violation.” Chance v. Armstrong, 143 F.3d 698,

703 (2d Cir. 1998).

        Plaintiff fails to provide facts showing that the police were deliberately indifferent to her

serious medical conditions by denying her medications. Although she asserts that she was sick

and suffers from significant medical conditions, including high blood pressure, she does not

allege any facts suggesting that while in police custody she required immediate medical attention

and that the police denied her needed medications.

        But the Court grants Plaintiff leave to amend this claim. If she files a second amended

complaint, she should describe her medical condition at the time she was in police custody, state

whether she required immediate medical care, and allege facts suggesting that the police

treatment of her was deliberately indifferent, rising to the level of a constitutional violation. 8

               Deprivation of Property

        Plaintiff also brings this action seeking the return of property confiscated by the police,

including the $10,000.00. A claim for deprivation of property is not cognizable in federal court if



        8
         Plaintiff also claims that she was denied her medications at the Westchester County Jail.
But she does not name any defendants involved in the alleged denial or indicates that she is
bringing such a claim in this action. In any event, this assertion suffers from the same deficiency
as her denial of medications claim against the police.


                                                  15
           Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 16 of 33



the state courts provide a remedy for the deprivation of that property 9 See Hudson v. Palmer,

468 U.S. 517, 533 (1984); Marino v. Ameruso, 837 F.2d 45, 47 (2d Cir. 1988) (citations omitted).

New York provides such an adequate post-deprivation remedy. Love v. Coughlin, 714 F.2d 207,

208-09 (2d Cir. 1983). Because Plaintiff does not allege facts suggesting that her remedy under

state law is in any way inadequate or inappropriate, see Butler v. Castro, 896 F.2d 698, 700-04

(2d Cir. 1990), her claim with respect to the seized property must be dismissed.

B.         Claims against Justice Warhit

       Plaintiff brings claims against Justice Warhit for his role in issuing the warrant and

decisions made within the criminal proceedings. Judges are absolutely immune from suit for

damages for any actions taken within the scope of their judicial responsibilities. Mireles v. Waco,

502 U.S. 9, 11 (1991). Generally, “acts arising out of, or related to, individual cases before the

judge are considered judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even

allegations of bad faith or malice cannot overcome judicial immunity.” Id. (citations omitted).

This is because “[w]ithout insulation from liability, judges would be subject to harassment and

intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994). In addition, as amended in

1996, § 1983 provides that “in any action brought against a judicial officer for an act or omission

taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983.




       9
          A deprivation of property without due process claim under the Fourteenth Amendment
is distinct from the unlawful seizure of property claim under the Fourth Amendment claim
discussed above. The Fourth Amendment deals with the seizure of the property itself, rather than
the defendants’ later refusal to return the property, which would fall under Fourteenth
Amendment. See Fox v. Van Oosterum, 176 F.3d 342, 350-51 (2d Cir. 1999) (citing Soldal v.
Cook County, Ill., 506 U.S. 56, 70 (1992))


                                                 16
             Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 17 of 33



        Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        Here, Plaintiff asserts that Justice Warhit unlawfully issued the search warrants and

violated her rights in the ongoing state-court criminal proceedings, particularly by requesting

further documentation of her medical conditions, attempting to override the travel restrictions

recommended by her medical provider, and threatening her with jail if she did not show up for a

court appearance. But these claims are based on Justice Warhit’s actions within the scope of his

judicial duties. Therefore, Plaintiff’s claims against Justice Warhit are dismissed under the

doctrine of judicial immunity and as frivolous. See Mills v. Fischer, 645 F.3d 176, 177 (2d Cir.

2011) (holding that “[a]ny claim dismissed on the ground of absolute judicial immunity is

‘frivolous’”). 10




        10
           Plaintiff also appears to challenge the jurisdiction of the state court over her criminal
proceedings, asserting that the court and its judicial officials do not have jurisdiction because
they lacked an “oath of office, anti-bribery statements, foreign registration statements, certificate
of participation, signed oath or [a]ffirmation from judge or grand jury, [and] bond number/EIN
number.” (ECF No. 4, at 4, 14-16.) It is unclear what relief Plaintiff is seeking, but to the extent
she is asking the Court to intervene in her pending state-court criminal proceeding, such claims
must be dismissed. In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme Court
held that a federal court may not enjoin a pending state-court criminal proceeding in the absence
of special circumstances suggesting bad faith, harassment, or irreparable injury that is both
serious and immediate. See Gibson v. Berryhill, 411 U.S. 564, 573-74 (1973) (citing Younger,
401 U.S. 37); see also Sprint Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013) (“Younger
exemplifies one class of cases in which federal-court abstention is required: When there is a
parallel, pending state criminal proceeding, federal courts must refrain from enjoining the state
prosecution.”). Plaintiff alleges no facts showing bad faith, harassment, or irreparable injury with
respect to her pending state-court criminal proceeding.


                                                 17
             Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 18 of 33



 C.      Claims against ADA Murray, Social Worker Wilson, and Harlem Hospital

                HIPAA

        Plaintiff asserts that Murray, Wilson, and Harlem Hospital 11 violated her right to privacy

under the Health Insurance Portability and Accountability Act (HIPAA). HIPAA generally

provides for the confidentiality of individually identifiable health information, see 42 U.S.C.

§§ 1320d-1 to d-7, and it authorizes the Secretary of Health and Human Services to make final

regulations and bring enforcement actions. See 42 U.S.C. § 300gg-22. HIPAA permits health

care providers and other covered entities to disclose protected health information without patient

consent in certain situations, such as in response to a court order. See, e.g., 45 C.F.R.

§ 164.512(e)(1)(i), (ii). ). 12

        The Second Circuit has noted that “[i]t is doubtful that HIPAA provides a private cause of

action,” Bond v. Conn. Bd. of Nursing, 622 F. App’x 43, 44 (2d Cir. 2015), and district courts in

this circuit have uniformly held that it does not, see, e.g., Warren Pearl Constr. Corp. v.

Guardian Life Ins. Co. of Am., 639 F. Supp. 2d 371, 377 (S.D.N.Y. 2009) (collecting cases for the



        11
          Harlem Hospital is operated by the New York City Health+Hospitals (H+H), which is a
public benefit corporation created by New York State law. See N.Y. Unconsol. Law § 7382; see
also Hardy v. N.Y.C. Health & Hosps. Corp., 164 F.3d 789, 793 (2d Cir. 1999). As a municipal
corporation, H+H, its hospitals, and employees are state actors for the purposes of § 1983. See
Rookard v. Health and Hosps. Corp., 710 F.2d 41, 45 (2d Cir. 1983); Mejia v. NYC Health &
Hosp. Corp., ECF 1:16-CV-9706, 130, 2018 WL 3442977, at 5 (S.D.N.Y. July 17, 2018). H+H
has the capacity to be sued under state law. See N.Y. Unconsol. Law § 7385(1).
        12
           Health care providers and other covered entities are permitted to disclose protected
health information without patient consent: (1) in response to a court order, provided only the
information specified in the court order is disclosed; or (2) in response to a subpoena or
discovery request if the health care provider receives adequate assurance that the individual
whose records are requested has been given sufficient notice of the request, or if reasonable
efforts have been made to secure a protective order. Id. § 164.512(e)(1)(i), (ii). Protective orders
must (1) prohibit use of the protected health information outside the litigation process; and (2)
require the return or destruction of the records, including all copies made, at the conclusion of
the litigation. Id. § 164.512(e)(1)(v).


                                                  18
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 19 of 33



proposition that “HIPAA does not provide for either an express or implied private right of

action.”); Mele v. Hill Health Ctr., 609 F. Supp. 2d 248, 255 (D. Conn. 2009) (holding that

individuals cannot sue to enforce HIPAA or seek damages caused by such disclosures).

       Plaintiff’s allegations are insufficient to show a violation of HIPAA, and even if she

could allege such a violation, HIPAA does not provide a private cause of action allowing an

individual suit. The Court therefore dismisses Plaintiff’s HIPAA claims against Murray, Wilson,

and Harlem Hospital for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

              Prosecutorial Immunity

       To the extent Plaintiff brings other claims against ADA Murray for his actions within the

state-court criminal case, those claims must be dismissed. Prosecutors are immune from civil

suits for damages for acts committed within the scope of their official duties where the

challenged activities are not investigative in nature but, rather, are “intimately associated with the

judicial phase of the criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir.

2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)); see also Buckley v. Fitzsimmons,

509 U.S. 259 (1993) (holding that absolute immunity is analyzed under “functional approach”

that “looks to the nature of the function performed, not the identity of the actor who performed

it”). In addition, prosecutors are absolutely immune from suit for acts that may be administrative

obligations but are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein,

555 U.S. 335, 344 (2009).

       Here, Plaintiff brings several claims against Murray ‒ including acting in conjunction

with Judge Warhit to document her medical conditions and threatening to jail her for not

attending court proceedings ‒ that are based on actions within the scope of his official duties and

associated with the conduct of a trial. Therefore, these claims are dismissed because they seek


                                                 19
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 20 of 33



monetary relief against a defendant who is immune from suit and as frivolous. 28 U.S.C.

§ 1915(e)(2)(b)(i), (iii); see Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that

claim against prosecutor is frivolous if it arises from conduct that is “intimately associated with

the judicial phase of the criminal process”).

              Discrimination Claims

       Plaintiff further asserts that Wilson and others at Harlem Hospital have discriminated

against her and engaged in racial profiling and ostracism. (See ECF 4, at 9) But Plaintiff does not

allege any facts in support of these claims.

       Plaintiff’s assertions could be read as arising under the Fourteenth Amendment’s Equal

Protection Clause, which prohibits the disparate treatment of similarly situated individuals. See

City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985); Brown v. City of

Syracuse, 673 F.3d 141, 151 (2d Cir. 2012). To state an equal protection claim, a plaintiff must

allege that she is a member of a suspect or quasi-suspect class of persons, see Giano v.

Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995); such classes include, but are not limited to,

classes identified by race, gender, alienage, or national origin, see Myers v. Cnty. of Orange, 157

F.3d 66, 75 (2d Cir. 1998). The plaintiff must also allege facts showing that the defendants have

purposefully discriminated against the plaintiff because of her membership in that class. See

Turkmen v. Hasty, 789 F.3d 218, 252 (2d Cir. 2015) (quoting Iqbal, 556 U.S. at 676, rev’d and

vacated in part on other grounds sub nom., Ziglar v. Abbasi, 137 S. Ct. 1843 (2017)); Giano, 54

F.3d at 1057. “[P]urposeful discrimination requires more than intent as volition or intent as

awareness of consequences. It instead involves a decisionmaker’s undertaking a course of action

because of, not merely in spite of, [the action’s] adverse effects upon an identifiable group.”




                                                 20
          Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 21 of 33



Turkmen, 789 F.3d at 252 (quoting Iqbal, 556 U.S. at 676-77) (internal quotation marks and

citations omitted, alterations in original).

        Plaintiff does not allege any facts suggesting that Wilson or anyone else treated her

differently from other similarly situated individuals or that any such treatment was based on an

immutable characteristic ‒ such as race ‒ or any other improper factor. But Plaintiff may provide

in the second amended complaint any facts suggesting that Wilson or any other defendant treated

her differently because of a protected characteristic.

 D.      State Law Claims

        Finally, Plaintiff, invoking the Court’s diversity jurisdiction, asserts defamation of

character, libel, and other state-law claims. But Plaintiff fails to allege facts demonstrating that

the Court has diversity jurisdiction over her state-law claims. To establish diversity jurisdiction

under 28 U.S.C. § 1332, a plaintiff must first allege that the plaintiff and the defendant are

citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998). In addition,

the plaintiff must allege to a “reasonable probability” that the claim is in excess of the sum or

value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v.

N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006) (citation and internal

quotation marks omitted). Plaintiff indicates in the amended complaint that both she and

Defendants reside in New York, precluding complete diversity of citizenship.

        The federal district courts have, however, supplemental jurisdiction over state-law claims

“that are so related to claims in the action within such original jurisdiction that they form part of

the same case or controversy under Article III of the United States Constitution.” 28 U.S.C.

§ 1367(a); see Lastra v. Barnes and Noble Bookstore, ECF 1:11-CV-2173, 35, 2012 WL 12876,

at *8 (S.D.N.Y. Jan. 3, 2012). Section 1367(c) “confirms the discretionary nature of

supplemental jurisdiction by enumerating the circumstances in which district courts can refuse its


                                                  21
            Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 22 of 33



exercise,” City of Chicago v. Int’ l Coll. of Surgeons, 522 U.S. 156, 173 (1997), and it includes a

provision stating that a district court “may decline to exercise supplemental jurisdiction” if it

“has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Because it is not clear whether Plaintiff can state any federal claims, the Court reserves judgment

at this time on whether to exercise its supplemental jurisdiction over potential state law claims.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to submit a second amended complaint detailing her claims as

described above. 13 Plaintiff must provide a short and plain statement of the relevant facts

supporting each claim against each defendant named in the second amended complaint. Plaintiff

is also directed to provide the addresses for any named defendants. To the greatest extent

possible, Plaintiff’s second amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.



       13
           Should Plaintiff choose to file a second amended complaint, the Court strongly
encourages her to ask for assistance from someone who can help her organize claims. If Plaintiff
needs legal advice related to this matter, she may contact the New York Legal Assistance Group’s
Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free legal
clinic staffed by attorneys and paralegals to assist those who are representing themselves in civil
lawsuits in this Court. A copy of a flyer with details of the clinic is attached to this order.




                                                 22
          Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 23 of 33



       Essentially, the body of Plaintiff’s second amended complaint must tell the Court: who

violated her federally protected rights; what facts show that her federally protected rights were

violated; when such violation occurred; where such violation occurred; and why Plaintiff is

entitled to relief. Because Plaintiff’s second amended complaint will completely replace, not

supplement, the amended complaint, any facts or claims that Plaintiff wishes to maintain must be

included in the second amended complaint.

                                         CONCLUSION

       Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as a “Second

Amended Complaint,” and label the document with docket number 20-CV-2712 (LLS). A

Second Amended Complaint form is attached to this order. No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and she cannot show good cause to excuse such

failure, this action will be dismissed for failure to state a claim upon which relief may be granted.

       This order is to be mailed in chambers.

SO ORDERED.

 Dated:    May 6, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 23
          Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 24 of 33




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
              Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 25 of 33




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-                                      SECOND AMENDED
                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
          Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 26 of 33



I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 27 of 33




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 28 of 33



B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 29 of 33




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 30 of 33




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 31 of 33



V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
              Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 32 of 33


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:20-cv-02712-LLS Document 6 Filed 05/06/20 Page 33 of 33




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
